—Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered June 22, 1994, convicting him of criminal possession of a controlled substance in the third degree (two counts) and criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
It is well settled that the trial court has broad discretion in determining the extent to which a prosecutor may cross-examine a defendant with respect to prior crimes (see, People v Sandoval, 34 NY2d 371; People v Pierre, 209 AD2d 729). Contrary to the defendant’s contention, the County Court’s Sandoval ruling did not constitute an improvident exercise of its discretion.
"Normally, a witness may not testify concerning a previous identification of a defendant from photographs (see, People v Caserta, 19 NY2d 18). However, such testimony is permitted when the defendant opens the door to this line of inquiry (see, People v Bolden, 58 NY2d 741)” (People v Grate, 122 AD2d 853, 854). Here, during voir dire the defense counsel told the jury that the defendant was misidentified, and during cross-examination defense counsel asked one of the People’s witnesses about a photograph of the defendant that was shown to two investigators. Therefore, the defendant opened the door to *557the testimony of the two investigators that they had previously identified the defendant in a photograph.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Miller, Thompson and Joy, JJ., concur.